Citation Nr: 0312843	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected low back disability, 
evaluated as 10 percent disabling from December 1, 1998.

2.  Evaluation of service-connected residuals of a right 
ankle fracture, evaluated as 10 percent disabling from 
December 1, 1998.

3.  Evaluation of service-connected bilateral plantar 
fasciitis, evaluated as 10 percent disabling from December 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1992 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in April 2001.  It is again before 
the Board for appellate review.


REMAND

The veteran's claims for higher ratings for his low back, 
right ankle, and bilateral plantar fasciitis disabilities 
were previously before the Board.  The case was remanded in 
April 2001 for, inter alia, notice and consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), that was enacted in 
November 2000.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.

Upon remand, the RO did not provide the veteran with VCAA 
notice relative to the claims for higher ratings.  There is a 
VCAA-styled letter, dated in December 2001 that referred to 
what was required to submit a claim for service connection 
for a benefit.  The letter was inapplicable to the issues on 
appeal as the veteran is already service connected and is 
seeking higher ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

VA promulgated regulations in January 2002 that allowed for 
the Board to fulfill the notice requirements of the VCAA in 
the first instance.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 
2002).  The regulation was codified at 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  From February 2002 to May 2003 the 
Board issued VCAA letters to claimants in an attempt to 
satisfy the notice requirements of the VCAA as set forth in 
the guidance provided by the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio, supra.  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and providing for 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

The practical result of the DAV decision is that the Board's 
attempt to provide the 38 U.S.C.A. § 5103 notice was contrary 
to law.  Unfortunately, that affects the current case on 
appeal.

The veteran must be informed of the statutory and regulatory 
provisions of the VCAA and provided the proper notices and 
assistance required under the law.  Such information must be 
relevant to the type of benefit sought.  A remand of the case 
is therefore required for the RO to comply with 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 as required by the Federal 
Circuit decision in DAV and the Court opinion in Quartuccio.

The Board notes that the veteran submitted a claim for 
entitlement to service connection for a right shoulder 
disability, residuals of a stab wound of the left hand, 
hearing loss in the left ear, tinnitus, and a dental 
condition in June 2000.  The RO denied entitlement to the 
benefits sought in July 2000.  The claims were denied as not 
well grounded.  Notice of the rating action was provided in 
August 2000.

In July 2001, the veteran submitted a notice of disagreement 
that disputed the denial of service connection for the 
claimed conditions.  In October 2002 the RO re-adjudicated 
the veteran's claims.  The re-adjudication was done as a 
result of the VCAA's elimination of the requirement for a 
claimant to submit a well-grounded claim.  

The Board notes that the section 7(b) of the VCAA provided 
that VA could readjudicate claims that were denied as not 
well grounded, and became final, between July 14, 1999, and 
November 9, 2000.  That has not happened in this case. 

The veteran's claim for service connection for a right 
shoulder disability, residuals of a stab wound of the left 
hand, left ear hearing loss, tinnitus and a dental condition 
was denied in July 2000.  He submitted a timely notice of 
disagreement with that denial.  38 C.F.R. §§ 20.201, 20.302 
(2002).  Thus, the prior denial has not become final at this 
point.  He is therefore entitled to a statement of the case 
(SOC) in response to this timely notice of disagreement.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC should be 
issued on these issues unless the veteran's claim is resolved 
in some manner, such as a decision review officer (DRO) 
review or a complete grant of benefits sought on appeal, or 
withdrawal of the claim.

The remanding of these additional issues must not be read as 
an acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return these 
additional issues to the Board only if the veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, and of the 
information or evidence that VA will 
obtain with respect to each claim 
for a higher rating.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should 
also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the rating 
issues on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

3.  The RO should issue a statement 
of the case pertaining to the issues 
of entitlement to service connection 
for a right shoulder disability, 
residuals of a stab wound of the 
left hand, left ear hearing loss, 
tinnitus, and a dental condition.  
If, and only if, the veteran files a 
timely substantive appeal, these 
issues should be certified on appeal 
to the Board.

After the veteran is afforded opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b), the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

